Citation Nr: 0730573	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision.  The Board 
remanded the case in March 2007 for the veteran to undergo a 
VA examination which took place in May 2007.


FINDING OF FACT

Any hearing loss that the veteran may have is not related to 
noise exposure in service.


CONCLUSION OF LAW

Hearing loss was not incurred during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.304, 3.306, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  After initial 
adjudication by the RO, VA issued an incomplete notification 
letter in March 2002.  This defective and untimely notice was 
followed by untimely but complete notification in November 
2005 and April 2007 letters and the defective notice was 
cured as the RO then issued a supplemental statement of the 
case in June 2007.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
The veteran also underwent several VA examinations regarding 
his claim.  There does not appear to be any other evidence, 
VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim of Entitlement to Service Connection

The veteran claims entitlement to service connection for 
hearing loss as a result of noise exposure in service.

The veteran claims that his hearing loss is due to noise 
exposure in service.  Service connection may be granted for 
disability resulting from injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500,  
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Also applicable to the question of entitlement to service 
connection for hearing loss, where a veteran served ninety 
days or more during a period of war and certain chronic 
diseases, including an organic disease of the nervous system 
such as sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's DD Form 214 corroborates his testimony before 
the undersigned judge at a February 2006 Travel Board hearing 
that he incurred noise exposure while in service.  

An August 1999 VA examination included an audiological 
evaluation indicating pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
20
25
25
25
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

An August 2001 VA examination indicated that the right ear 
hearing was within normal limits with excellent speech 
recognition and the left ear had mild to moderate hearing 
loss but excellent speech recognition.  While hearing loss 
was identified in the left ear, no audiogram was taken at 
this time.

VA treatment records include a March 2005 audiogram which 
indicates hearing loss as defined by 38 C.F.R. § 3.385 in the 
left ear; however does not indicate hearing loss as defined 
by 38 C.F.R. § 3.385 in the right ear.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
30
35
45
65
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 in the left ear.

The veteran underwent an additional VA examination in May 
2007.  At this time, no audiological results were reported 
because the examiner stated that their reliability was too 
poor to properly indicate the level of hearing in the ears.  
The examiner also states that it was less likely than not 
that any hearing loss that the veteran did have was related 
to noise exposure in service.  The examiner explained that 
"the test results were strongly suggestive of a non-organic 
hearing loss.  Results were significantly different AU from 
prior VA audiograms performed as recently as 3/05.  There was 
some variability in responses to pure-tones, and the right 
SRT was in poor agreement with PTA's.  There were some 
responses to spondees obtained between 40 and 55 dB on the 
right side, inconsistent with pure-tone results.  His 
observed communication abilities were inconsistent with the 
pure-tone thresholds obtained today."

While the veteran has been diagnosed as having hearing loss 
and hearing loss in the left ear as defined by 38 C.F.R. 
§ 3.385, there is no evidence that such hearing loss can 
actually be attributed to noise exposure in service.  In 
fact, the May 2007 examiner concluded that it was less likely 
than not that the two were related in any way and no other 
examiner offered an explanation as to the etiology of the 
veteran's hearing loss, where diagnosed as having hearing 
loss.  

The preponderance of the evidence establishes that the 
veteran currently does not have hearing loss related to noise 
exposure in service.  As the preponderance of the evidence is 
against the claims, there is no reasonable doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


